Title: To Thomas Jefferson from John Patten Emmet, 28 April 1826
From: Emmet, John Patten
To: Jefferson, Thomas


My dear Sir
University
April 28th  26.
I have just received your letter in relation to the Botanic garden, accompanied by suggestion, as to its economy, from the late Abbé Correa. I need not say how much I approve of those Suggestions, as they obviously comprehend the most philosophical rules for making Botany as useful, & therefore important, study, and for freeing it from its present immense and cumbersome  dress of technicalities. Such a garden as will illustrate vegetable physiology is the one best suited to general instruction; and when this object is overlooked, in the pursuit after useless species, it is too often succeeded by a perplexing display of terms and names. This is even the case at present, notwithstanding the great revolution effected by the natural arrangement of Jussieu. But even when viewed under the strictest limitations, the Scheme  will require an active and practical Botanist; for natural affinities are by no means sufficient to lead to the recognition of plants seen for the 1st time, and general rules are not always practical. Here then my duty bids me stop to enquire what degree of botanical knowledge is required from the Professor of Nat: History and candidly to state my very  insignificant pretensions to the character of a practical Botanist. It is due to myself to add that this is not my first declaration to the same effect. During my very first interview with the late F. Gilmer, I expressly stated that Zoology Botany and Rural Economy were studies of which I knew but general principles. That Gentleman gave me to understand that elementary instruction upon those branches would only be required and led me to hope, also, that I would have full leisure to prepare the Lectures. Let me add, that such an understanding seemed to me implied by your first letter to me wherein you specify  Chemistry in particular as the characteristic study of the School. I never would have had the boldness to come forward to so enviable a station without such an explanation neither can I now, that the duty begins to press me seriously, omit to state my want of practical knowledge. You must be aware, dear sir, that my department is one requiring the most exact memory unassisted by any regular operation of reason; hence I am called upon constantly to read & study not only elementary work’s but an infinite number of periodicals which are perpetually announcing revolutions and systematic inroads upon the  substance of these sciences. The ends of being well read upon modern improvements and of being practical upon more than one of these Branches, seem almost to be  unattainable. I have  written thus much with the candour which I have ever felt & expressed respecting the extent of my qualifications nor can I feel satisfied with the single plea of want of time which no doubt would have answered as an artifice. But, sir, I must, now add to my foregoing declaration this secondary and highly important consideration. I actually have not time, even to pass a few hours in my garden or engage in any other recreation. This no doubt will diminish after my course of lectures has been made complete. The labour required of me at present, is perhaps unknown to you; Yet there is no Professor here, who encounters even ⅓ of it. Preparations to meet my Class require me to pass 3 or 4 hours of the morning in actual manual labour which is rendered doubly inconvenient by the absence of an Assistant—This is absolutely necessary to prevent my becoming useless as an Instructor; for as I have before remarked, I have little else than memory to assist me. I am at present also giving instruction upon 3 of the most  useful and only connected branches of my Departments. these are Chemistry, Mineralogy and Geology— I consider them not only of the utmost importance to practical  students but esteem them as the true Alphabet whereby to study the science of Animated matter. Yet sir these will hardly be completed during our long Session; and, I am sure, I need not notice the disappointment and depression which an Instructor in experimental science must feel whose utmost exertions cannot carry him thro’ elementary rules  to teach the Philosophy or point out the utility of his labours. By the enactments, I am expected to teach Botany1, Zoology2, Mineralogy3 Chemistry4 Geology5 and Rural Economy. But these, if I may so express myself, are all Continents of Science or at least interminable Boundaries of Kingdoms whose only association can be defined by the terms animate & inanimate matter! As a proof of this reasonable view, I may add that there are no less than eleven totally different and generally defective nomenclatures required even for elementary instruction. Here there is the oppressive tax upon the memory of one person. In Zoology and Botany, moreover, where trivial names are not to be found for at least 9/10ths of the objects, it becomes necessary to introduce synonyma which always require previous study; and while great value is still  set upon the systems and nomenclatures of Linnæus, the diffusive character of N. History has raised to equal authority those of Jussieu, La Marck, La C’essede,  Dumeril, Cervier and a host of other distinguished names. I confess, sir, that my hair almost stands on end when I think of the herculean task which  requires but the development of such Sciences; and which expressing but a just sense of my own inability, I feel bold enough to add, that there is hardly an Individual in this or the old World who is practically familiar with more than two or three of the six sciences included under the school of Nat. History. Those bright and distant stars which illuminate the scientific sphere are seen but on one side, and in fact generally excell others only in that point of view. This however  I do not state with any intent to support myself and to conclude a letter which contains honest and honorable sentiments fully told, I may remark that if  it is your pleasure, I will cheerfully act upon your suggestions respecting the Botanic garden, in the hope that the Authorities will, at some future period, relieve me from a part of the immense amount of practical instruction now expected from me. If however it be determined that the Professor of natural History shall fully teach all the  Sciences specified in the Enactments, then a painful but imperious sense of duty will compel me to retire from a situation which I shall ever esteem, not only honorable in itself but far more valuable, from being associated with the Patronage and name of Thomas JeffersonI beg, dear sir, that you will give my sentiments full consideration and  be firmly assured of the warm and sincere interest which I  feel in every thing connected with the University.John P. Emmet